       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 1 of 16 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    TAMPA Division



REW AVIATION,LLC, a Kansas Limited
Liability Company and POLLOCK
LEASING, LLC, a Kansas Limited                               CASE NO.
Liability Company,

       Plaintiffs,                                           COMPLAINT

v.

A1 PALLETS, LLC, a Florida Limited
Liability Company and TIMOTHY HENLEY,
individually,                                                JURY TRIAL DEMANDED

      Defendant,
______________________________________/


       Plaintiffs REW AVIATION, LLC and POLLOCK LEASING, LLC by their attorneys, sue

A1 PALLETS, LLC and TIMOTHY HENLEY and allege as follows:


                                   NATURE OF THE CASE


       1.      This is an action for breach of contract, conversion, civil theft, and other claims

seeking damages, attorneys’ fees and costs in excess of $75,000.


                                JURISDICTION AND VENUE


       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)

because this is a civil action wherein the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs and punitive damage claims, and is between citizens

of different states, i.e. both Plaintiffs and its members are citizens of Kansas and Defendants



                                                 1
        Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 2 of 16 PageID 2




including the members of A1 Pallets, LLC are citizens of Florida. Therefore, this Court has

subject matter jurisdiction based on complete diversity of citizenship of the parties. 28 U.S.C §

1332(a).


        3.          Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). Defendants are

present in the Middle District of Florida and the events giving rise to Plaintiffs’ claims occurred

in this District.


                      IDENTIFICATION OF PARTIES AND JURISDICTION


        4.          Plaintiff, Rew Aviation, LLC (“Rew”), is and was at all times, a Kansas Limited

Liability Company with its principal place of business in Lenexa, Kansas and its owner and member

is a resident of the State of Kansas. Therefore Rew is a citizen of the State of Kansas for purposes of

diversity of citizenship.


        5.          Plaintiff, Pollock Leasing LLC (“Pollock”), is and was at all times, a Kansas Limited

Liability Company with its principal place of business in Lenexa, Kansas and its owner and member

is a resident of the State of Kansas. Therefore Pollock is a citizen of the State of Kansas for purposes

of diversity of citizenship.


        6.          Defendant, A1 Pallets LLC (“A1”), is and was at all times, a Florida Limited Liability

Company with its principal place of business in Temple Terrace, Florida and its owner and member,

Timothy Henley is a resident of the State of Florida. Therefore A1 is a citizen of the State of Florida

for purposes of diversity of citizenship.


        7.          Defendant Timothy Henley (“Henley”) is an individual who was at all times a

resident of the State of Florida and was at all times the President and owner of A-1.



                                                      2
       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 3 of 16 PageID 3




                                    FACTUAL ALLEGATIONS


        8.       On February 1, 2020, Rew as seller and A1 and Henley as buyer entered into an

agreement (the “Agreement”) for the purchase and sale of commercial property located at 6007

North 54th Street, Tampa, FL 33610 (the “Property”). A true and correct of the Agreement, as

amended, is attached as Exhibit A hereto and incorporated herein by reference.


        9.       The April 23, 2020 addendum (Addendum #1) to the Agreement specifically

excluded the silo (“Silo”) located on the Property from the transaction and allowed Rew 30 days

following the cessation of “Covid-19 events” to remove the Silo.


        10.      Addendum #1 defined “Covid-19 events” as:
        Circumstances relating to the coronavirus/COVID-19 pandemic, including but not
        limited to, local/state/national emergency orders, including shelter in place orders,
        travel restrictions, lodging restrictions, construction moratoriums, labor or material
        shortages, or internal corporate policies relating to the foregoing.
(Emphasis added). As such, in light of the ongoing pandemic and related restrictions, Rew still has

the right to remove the Silo.


        11.      On July 21, 2020, counsel for Rew emailed Henley to advise him of the COVID-

related issues that were precluding Rew from being able to remove the silo.


        12.      Henley responded that Rew could no longer remove the Silo, and that A1 intends to

retain control of it and sell it.


        13.      On August 11, 2020, counsel for Rew again wrote to Henley advising him that Rew

still has a corporate policy in place that restricts travel thus, again, invoking the application of the

above definition of “Covid-19 events” and that, accordingly, Rew had not violated the time period

within which it could remove the Silo. Counsel for Rew also advised Henley that despite the



                                                   3
       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 4 of 16 PageID 4




ongoing pandemic and logistical difficulties, Rew had arranged for a third-party crane operator to

come to the Property on August 26, 2020 to retrieve the Silo. Henley refused to release the Silo.


        14.     On August 20, 2020, counsel for Pollock spoke to Henley and informed him that

Pollock was the actual owner of the Silo and that Rew was responsible for retrieving it from the

Property as set forth in Addendum #1 but that, in any event, the Silo did not belong to Henley and he

was obligated to turn it over.


        15.     On that same day, counsel for Pollock corresponded with Henley to confirm Pollock’s

ownership of the Silo in writing but Henley failed to respond or otherwise agree to allow Pollock to

retrieve the Silo.


                                 FIRST CLAIM FOR RELIEF
                                        Breach of Contract
                                 (Rew Against and A1 and Henley)
        16.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through 15 and

further allege as follows:


        17.     Rew on the one hand and A1 and Henley on the other hand were parties to the

Agreement including Addendum #1.


        18.     In reliance on Defendants’ promises that they would perform their obligations under

the Agreement, Rew delivered possession of the Property and transferred title thereof to A1 and

Henley.


        19.     Rew fully performed its obligations under the Agreement.




                                                 4
       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 5 of 16 PageID 5




        20.     Defendants breached their obligations under the Agreement, specifically Addendum

#1 thereto, by failing to turn over the Silo and refusing to allow Rew to enter the Property to retrieve

the Silo despite numerous demands by both Rew and Pollock.


        21.     As a result of A1’s and Henley’s breach, Rew has suffered economic damages in an

amount in excess of $75,000 including but not limited to the value of the Silo, the attorneys’ fees and

costs it has and will incur to enforce its rights under the Agreement, and lost profits sustained as a

direct and proximate result of Defendants’ breach.


                                  SECOND CLAIM FOR RELIEF
                          Civil Theft by False Promise (Fla. Stat. §772.11)
                             (Rew and Pollock against A1 and Henley)
        22.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through 15 and

further allege as follows:


        23.     A1 and Henley misappropriated the Silo belonging to Rew and Pollock with felonious

intent to either temporarily or permanently deprive Rew and Pollock of the right to the Silo in

violation of Fla. Stat §772.11.


        24.     As a result, Rew and Pollock have been damaged and have lost the use, benefit and

possession of the Silo.


        25.     Prior to filing this action, Plaintiffs served Henley individually and as the agent of A1

with a written demand for payment of three times the amount owed, which together totaled

$225,000.


        26.     Neither A1 nor Henley responded to the letter or paid any portion of the treble

damage amount.


                                                   5
       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 6 of 16 PageID 6




       27.     As a direct and proximate result of A1’s and Henley’s actions, Rew and Pollock have

suffered damages.


                                  THIRD CLAIM FOR RELIEF
                                             Conversion
                             (Rew and Pollock against A1 and Henley)
       28.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through 15 and

further allege as follows:


       29.     Defendants’ unauthorized acts of refusing to turn over the Silo to Rew or Pollock and

refusing to allow Rew or Pollock to enter the Property to retrieve the Silo despite multiple demands

made by Rew and Pollock has deprived Plaintiffs of the Silo permanently or for an indefinite time.


       30.     The deprivation of the Silo by A1 and Henley is inconsistent with Plaintiffs’

ownership interest in the Silo.


       31.     To date, A1 and Henley continue to assume authority and control over Rew’s and

Pollock’s possessory rights to, and interests in, the Silo.


       32.     As a direct result of A1’s and Henley’s actions and inactions as set forth herein, Rew

and Pollock have been damaged.


       33.     Rew and Pollock reserve the right to plead and prove punitive damages pursuant to

Fla. Stat. §768.72.




///

///




                                                  6
        Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 7 of 16 PageID 7




                                FOURTH CLAIM FOR RELIEF

 Violation of Florida Stat. §501.201et, Seq Regulation of Trade, Commerce, Section 501 et Seq.

                         Florida Deceptive and Unfair Trade Practices Act

                             (Rew and Pollock against A1 and Henley)

        34.    Plaintiff ‘s incorporates by reference Paragraphs 1 thru 15 and further alledges as

follows:

        35.    It is Plaintiffs’ belief that the Defendants had no intention of releasing the said Silo

and fully intended to convert the Silo to their own use.

        36.    Additionally, Defendants deceptively and/or fraudulently manipulated the Covid

pandemic restriction for their own benefit knowing full well of the restrictions in place.

        37.    Defendants have communicated to Plaintiffs that: (1) they are not allowed on the

property to remove the Silo; (2) that they are now the owners of the Silo; and (3) that they intend to

removed and sell the Silo.

        38.    Such deceptive and fraudulent actions has caused the loss and/or conversion of the

Silo.

        39.    By reason of the foregoing, Plaintiffs have suffered and continues to suffer damages

in a sum which is, as yet, unascertained. Plaintiffs will ask leave of court to amend the Complaint

when the true nature and extent of damages have been ascertained.

///

///

///




                                                  7
       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 8 of 16 PageID 8




                                     PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants and provide Plaintiffs with the following relief:


       A. As to the Breach of Contract Claim: an award of damages, court costs, attorney's fees,

           prejudgment interest and such other equitable relief as the Court deems fit and proper;


       B. As to the Civil Theft Claim: separate judgments against A1 and Henley for treble

           damages, together with court costs, attorney's fees and prejudgment interest pursuant

           to Fla. Stat. § 772.11, and such other relief as is just and proper.


       C. As to the Conversion Claim: an award of damages, court costs, attorney's fees, pre-

           judgment interest, punitive damages once Plaintiffs have made the requisite showing

           pursuant to § 768.72, and such other equitable relief as this court deems just and

           proper;


       D. As to the Florida Deceptive and Unfair Trade Practice Act claim: an award of

           damages, court costs, attorney's fees, pre-judgment interest, punitive damages once

           Plaintiffs have made the requisite showing pursuant to § 768.72, and such other

           injunctive and equitable relief as this court deems just and proper;


       E. Any other and further relief as this court would deem necessary and proper.


       Plaintiff demands a trial by jury for all claims so triable.




                                                  8
       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 9 of 16 PageID 9




   Respectfully submitted this 5th day of October, 2020,




By Attorneys for Plaintiffs:                LITVAK LAW GROUP, P.C.

                                            By: /s/ Uri Litvak
                                            ________________________
                                            URI LITVAK, ESQ.
                                            FBN: 85723
                                            WAYNE MINEO, ESQ.
                                            FBN: 51179
                                            2753 State Road 580, Suite 206
                                            Clearwater, Florida 33761-3345
                                            Main Number : (727) 712-8883
                                            Primary E-Mails:
                                            ulitvak@litvaklawgroup.com
                                            wmineo@litvaklawgroup.com




                                               9
Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 10 of 16 PageID 10




                EXHIBITA
                      Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 11 of 16 PageID 11
dotloop signature verification:dtl1).u:i/Og_:F
                                            -1iN.,•Pv-qtJi.

      dotloopsignature.verification:,
                                                                                                                          CENTURY 21.



                     Commercial Contract                                                                                                                        ·Realtors

                     1. PARTIES AND PROPERTY: Al Pallets, LLC/HENLEY,TIMOTHY                                                                                      ("Buyer")

            2       agrees to buy and REW AVIATION LL C                                                                                                            ("Seller")

            3       agrees to sell the property at:

            4       Street Address: 6007 North 54th Street, Tampa, FL 33610

            5

            6       Legal Description: GOLDENRING GROVESTHAT PART OF LOT 14 DESCAS BEG ZS FT SAND 353 FT W OF NE COROF
            7       SW1/4SEC34 2819ANDRUNW2S4                           FTS 17SFTE254FT AND N 17S FTTO BEG BLOCKS

            8       and the following Personal Property: ___________________________                                                                                          _

            9

           10       (all collectively referred to as the "Property") on the terms and conditions set forth below.

           11       2. PURCHASE PRICE:                                                                                                      $ .;;.;69:..:CS.!.C,o.C..oo;.:.;.o;..c;o
                                                                                                                                                          ____            _
           12               (a) Deposit held in escrow by: Fidelity National Title, HWhitacre@fnf.com,                                      $ _10
                                                                                                                                               ....
                                                                                                                                                 ,0_0_0_.o_o
                                                                                                                                                       _____               _
           13                                                           ("Escrow Agent") (checksare subjectlo actual andfinal collecllon)
           14               Escrow Agent's address: _ _ __                    ________                     _    Phone:'"' 1"'-·""'"•""'·

           15               (b) Additional deposit to be made to Escrow Agent
           1s               □ within __            days (3 days, if left blank) after completion of Due Diligence Period or
           17               □ within     __        days after Effective Date _ ____           ___     _______               $________                                      _

           18               (c) Additiona l deposit to be made to Escrow Agent
           19               □ within __     days (3 days, if left blank) after completion of Due Diligence Period or
           20               □ within __     days after Effective Date                                                $ _____                                     _ __          _

           21               (d) Total financing (see Paragraph 5) ____                        ______                 _ _ _ ___              $ ______                 __        _

           22               (e) Other                                                                                                       $ _______                     _

           23               (f) All deposits will be credited to the purchase price at closing.
           24               Balance to close, subject to adjustments and prorations, to be paid
           25               via wire transfer.                                                                                              $685,000.00

           26               For the purposes of this paragraph, "comp letion" means the end of the Due Diligence Period or upon delivery of
           27               Buyer's written notice of acceptability .

           28       3. TIME FOR ACCEPTANCE; EFFECTIVE DATE; COMPUTATION OF TIME: Unless this offer is signed by Seller
           29       and Buyer and an executed copy delivered to all parties on or before 02/06/ZOZO                              , this offer
           30       will be withdrawn and the Buyer's deposit, If any, will be returned. The time for acceptance of any counter offer will be
           31       3 days from the date the counter offer is delivered. The "Effective Date" of this Contract Is the date on which the
           32       last one of the Seller and Buyer has signed or initialed and delivered this offer or the final counter offer or
           33       _________                 _ __      • Calendar days will be used when computing time periods, except time periods of 5
           34       days or less. Time periods of 5 days or less will be computed without including Saturday, Sunday, or national legal
           35
           36       business day. Time is of the essence In this Contract.                                      ,---
                                                                                                                 --------,1'F I
                    holidays. Any time period ending on a Saturday, Sunday, or nationa l legal holiday will extend until 5:00 p.m. of the next
                                                                                                                                                        ~
           37       4. CLOSING DATE ANO LOCATION:                                                                 ~/~~/~~~ire
                                                                                                                        9•~3,;MEDT
           38            (a) Closing Date:This transaction will be closed on 04/02,!l!i0l!9                           '(el~'!,d Date), unless
           39            specifically extended by other provisions of this Contract. The Closing Date will preva il over all other time periods
           40            including, but not limited to, Financing and Due Diligence periods. In the event insurance underwriting is suspended

                     Buyer         ~
                               (lo!'~o~
                               C:58PM EST
                                                       and Seller Q   l::.1,i;tffl
                                                                               acknowledge receipt of a copy of this page, which is Page 1 of 8 Pages.

                     CC-5 •••R~;~S/17                                                                                                                ©2017 Florida Realtors®
                         Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 12 of 16 PageID 12
dotloop signature verification: tl!•p..J:..11Jgif-1:1\VF·/·q!:JI..




           91                 Buyer's closing agent together with copies of all documents recited in the prior policy and in the update. If such
           92                 an abstract or prior policy is not available to Seller then (i.) above will be the evidence of title.
           93                (b) Title Examination: Buyer will, within 15 days from receipt of the evidence of title deliver written notice to Seller
           94                of title. defects. Title will be deemed acceptable to Buyer if (1) Buyer falls to deliver proper notice of defectsor (2)
           95                Buyer delivers proper written notice and Seller cures the defects within _           days from receiptof the notice
           96                ("CurativePeriod"). Seller shall use good faith efforts to cure the defects. If the defects are cured within the
           97                Curative Period, closing will occur on the latter of 10 days after receipt by Buyer of notice of such curing or the
           98                scheduled Closing Date. Seller may elect not to cure defects if Seller reasonably believes any defectcannotbe
           99                cured within the Curative Period. If the defects are not cured within the Curative Period, Buyer will have 10 days
          100                from receipt of notice of Seller's inability to cure the defects to elect whether to terminate this Contract or accept
          101                title subject to existing defects and close the transaction without reduction in purchase price.
          102                 (c:)Survey: (check applicable provisions below)
          103                     (i.) @Seller will, within _3__ days from Effective Date, deliver to Buyer copies of prior surveys,
          104                     plans, specifications, and engineering documents, if any, and the following documents relevantto this
          105                     transaction:
          106
          107                      prepared for Seller or in Seller's possession,which show all currently existing structures. In the event this
          108                      transaction does not close, all documents provided by Seller will be returned to Seller within 10 days fromthe
          109                      date this Contract is terminated.
          110                      E2I Buyer will,at D Seller's 121  Buyer's expense and within the time period allowed to deliver and examine
          111                      title evidence, obtain a current certified survey of the Property from a registered surveyor. If the survey reveals
          112                      encroachmentson the Property or that the improvementsencroach on the lands of another, D Buyer will
          113                      accept the Property with existing encroachments 121       such encroachments will constitute a title defect to be
          114                      cured within the Curative Period.
          115                 (d) Ingress and Egress: Seller warrants that the Property presently has ingress and egress.

          116        7. PROPERTY CONDITION: Seller will deliver the Propertyto Buyer at the time agreed in its present "as is" condition,
          117        ordinary wear and tear excepted, and will maintain the landscapingand grounds in a comparable condition.Seller
          118        makes no warranties other than marketability of title. In the event that the condition of the Property has materially
          119        changed since the expiration of the Due Diligence Period, Buyer may elect to terminate the Contract and receivea
          120        refund of any and all deposits paid, plus interest, if applicable,or require Seller to return the Property to the required
          121        condition existing as of the end of Due Diligence period, the cost of which is not to exceed$ ______                (1.5%of
          122        the purchase price, if left blank). By accepting the Property"as Is", Buyer waives all claims against Seller for any
          123        defects In the Property. (Check (a) or (b))
          124                 D (a) As Is: Buyer has inspected the Property or waives any right to inspect and accepts the Propertyin its "as is"
          125                 condition.
          126                 l2l (b) Due DIiigence Period: Buyer will, at Buyer's expense and within ~ days from EffectiveDate ("Due
          127                Diligence Period"), determinewhether the Property is suitable, in Buyer's sole and absolute discretion.Duringthe
          128                term of this Contract, Buyer may conduct any tests, analyses, surveys and investigations ("Inspections")which
          129                Buyer deems necessaryto determine to Buyer's satisfactionthe Property's engineering,architectural,
          130                environmentalproperties;zoning and zoning restrictions;flood zone designation and restrictions;subdivision
          131                regulations; soil and grade; availability of access to public roads, water, and other utilities; consistencywith local,
          132                state and regional growth management and comprehensiveland use plans; availability of permits, government
          133                approvals and licenses; compliance with American with DisabilitiesAct; absence of asbestos, soil and ground
          134                water contamination;and other inspectionsthat Buyer deems appropriate.Buyer will deliver written notice to
          135                Seller prior to the expiration of the Due Diligence Period of Buyer's determinationof whether or not the Property
          136                Is acceptable. Buyer's failure to comply with this noticerequirementwill constitute acceptanceof the Propertyin
          137                Its present "as is" condition. Seller grants to Buyer, its agents, contractors and assigns, the right to enter the
          138                Property at any time during the term of this Contract for the purpose of conducting Inspections,upon reasonable
          139                notice, at a mutually agreed upon time; provided, however, that Buyer, its agents, contractors and assigns enter
          140                the Property and conduct Inspections at their own risk. Buyer will indemnify and hold Seller harmlessfrom
          141                losses, damages, costs, claims and expenses of any nature, including attorneys' fees at all levels, and from
          142                liability to any person, arising from the conduct of any and all inspectionsor any work authorizedby Buyer. Buyer
          143                will not engagein any activity that could result in a mechanic's lien being filed against the Propertywithout
          144                Seller's prior written consent. In the event this transactiondoes not close, (1) Buyer will repair all damagesto the

                      Buyer     Jo,':";.~
                                     f-n:1
                                     ~
                                 4:S8PMEST
                                                         and Seller~'~
                                                                         ~
                                                                             acknowledge receipt of a copy of this page, which is Page 3 of 8 Pages.
                               dctloopvertrled
                      CC-5        Rev. 9/17                                                                                         ©2017 Florida Reallors®
                        Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 13 of 16 PageID 13

dotloop signature verification: {it !p.uslDG/ ·•nVJP\1-qE_
                                                         iZ


         dottoopsignaturevermc.allon:
                                   ,!




            251        17. DISCLOSURES:
            252                (a) Commercial Real Estate Sales Commission Lien Act: The Florida Commercial Real Estate Sales
            253                Commission Lien Act provides that a broker has a lien upon the owner's net proceeds from the sale of
            254                commercial real estate for any commission earned by the broker under a brokerage agreement. The lien upon the
            255                owner's net proceeds is a lien upon personal property which attaches to the owner's net proceeds and does not
            256                attach to any interest in real property. This lien right cannot be waived before the commission Is earned .
            257                (b) Special Assessment Liens Imposed by Public Body: The Property may be subject to unpaid special
            258                assessment lien(s) imposed by a public body. (A public body includes a Community Development District.) Such
            259                liens, if any, shall be paid as set forth in Paragraph S(e).
            260                (c) Radon Gas: Radon is a naturally occurring radioactive gas that, when it has accumulated in a building in
            261                sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that
            262                exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding radon
            263                and radon testing may be obtained from your county public health unit.
            264                (d) Energy-Efficiency Rating Information: Buyer acknowledges receipt of the information brochure required by
            265                Section 553.996, Florida Statutes.
            266        18. RISK OF LOSS:
            267                (a) If, after the Effective Date and before closing, the Property is damaged by fire or other casualty, Seller will
            268                bear the risk of loss and Buyer may cancel this Contract without liability and the deposit(s) will be returned to
            269                Buyer. Alternatively, Buyer will have the option of purchasing the Property at the agreed upon purchase price and
            270                Seller will credit the deductible, if any and transfer to Buyer at closing any insurance proceeds, or Seller's claim
            271                to any insurance proceeds payable for the damage. Seller will cooperate with and assist Buyer in collecting any
            272                such proceeds. Seller shall not settle any insurance claim for damage caused by casualty without the consent of
            273                the Buyer.
            274                (b) If, after the Effective Date and before closing, any part of the Property is taken in condemnation or under the
            275                right of eminent domain, or proceedings for such taking will be pending or threatened, Buyer may cancel this
            276                Contract without liability and the deposit(s) will be. returned to Buyer. Alternatively, Buyer will have the option of
            277                purchas ing what is left of the Property at the agreed upon purchase price and Seller will transfer to the Buyer at
            278                closing the proceeds of any award, or Seller's claim to any award payable for the taking. Seller will cooperate
            279                with and assist Buyer in collecting any such award.
            2ao        19. ASSIGNABILITY ; PERSONS BOUND: This Contract may be assigned to a related entity , and otherwise O is not
            281        assignable !2lis assignable. if this Contract may be assigned, Buyer shall deliver a copy of the assignment agreement
            282        to the Seller at least 5 days prior to Closing. The terms "Buyer," "Seller'' and "Broker" may be singular or plural. This
            283        Contract is binding upon Buyer, Seller and their heirs, personal representatives, successors and assigns (if
            284        assignment is permitted).
            285        20. MISCELLANEOUS: The terms of this Contract constitute the entire agreement between Buyer and Seller.
            286        Modifications of this Contract will not be binding unless in writing, signed and delivered by the party to be bound.
            287        Signatures, initials, documents referenced in this Contract, counterparts and written modifications communicated
            288        electronically or on paper will be acceptable for all purposes, including delivery, and will be binding. Handwritten or
            289        typewritten terms inserted in or attached to this Contract prevail over preprinted terms . If any provision of this Contract
            290        is or becomes Invalid or unenforceable, all remaining provisions will continue to be fully effective . This Contract will be
            291        construed under Florida law and will not be recorded in any public records.
            292        21. BROKERS: Neither Seller nor Buyer has used the services of, or for any other reason owes compensation to, a
            293        licensed real estate Broker other than:
            294        (a) Seller's Broker: Colliers                                                                      JanBoltres
                                                                            (Company Name)                                         (Licensee)
            295
                                                                            (Address, Telephone, Fax, E-mail)
            296        who □ is a single agent li::I
                                                  is a transaction broker □ has no brokerage relationship and who will be compensated_ by
            297        10Seller D Buyer D both parties pursuant to D a listing agreement O other (specify) __________                   _
            298
            299
            300        (b) Buyer's Broker: C21List with Beggins                                                     Michael Moriarty
                                                                      (Company Name)                                  (Licensee)
            301
                                                                             (Address, Telephone, Fax, E-mail)

                       Buyer         .I)~
                                 t';;';
                                 4:!58PMEST
                                                         and Seller       ·Jrn
                                                                           ~
                                                                                       acknowledgereceipt of a copy of this page, which is Page 6 of 8 Pages.

                       CC-5 "'"R'.~~'."9/17                                                                                                     ©2017 Florida Realtors®
                                  Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 14 of 16 PageID 14
dotloop signature verification: iJt1r,.::~;/Dg,lF-
                                                •n\,.,1Pv-qF:Jl

          dotl □ op   sfgn.iture verification: (. . •. 1;• •. : 1.·!: c.\ \ · .;.,J ;':




             348              ADVICE. BUYER ACKNOWLEDGES THAT BROKER DOES NOT OCCUPY THE PROPERTY AND THAT ALL
             349              REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) BY BROKER ARE BASED ON SELLER
             350              REPRESENTATIONS OR PUBLIC RECORDS UNLESS BROKER INDICATES PERSONAL VERIFICATION OF
             351              THE REPRESENTATION. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND
             352              GOVERNMENTAL AGENCIES FOR VERIFICATION OF THE PROPERTY CONDITION, SQUARE FOOTAGE AND
             353              FACTS THAT MATERIALLY AFFECT PROPERTY VALUE.
             354              Each person signing this Contract on behalf of a party that is a business entity represents and warrants to the other
             355              party that such signatory has full power and authority to enter into and perform this Contract in accordance with its
             356              terms and each person executing this Contract and other documents on behalf of such party has been duly authorized
             357              to do so.

                              R/?'d/4ik""4J'/~~                                                                 g;;~
                                                                                                                  3~);:1i
                                                                                                                  0
                                                                                                                      '~M£Si
                                                                                                                              Date: ________________
                                                                                                               ~KH,-v,oe-1,oJC.A,,o                                                    _
             358
                              (Signature of Buyer

             359             Al Pallets, LLC/HENLEY,TIMOTIIY                                                                   Tax ID No.: ________                _____           _
                             (Typed or Printed Name of Buyer)

             360             ~T_it..:le
                                 __
                                  :====================::;·Tele                                                                    phone: __    ___________                        _

             361             '--------------------------'□ ate: ________________                                                                                                       _
                              (Signature of Buyer

             362             -----c-------------------Tax                                                                          ID No.: _____________                           _
                              (Typed or Printed Name of Buyer)

             363              Title: _________________                                                            ____         Telephone: _____________                            _

             364              Buyer's Address for purpose of notice ___________________________                                                                                    _

             365              Facsimile: ____________________                                                                  Email:info@alpalletstampa.com


             366             ..________________________                                                                        Date: _ __   _____________                          _
                              (Signature of Seller)

             367             REWAVIATIONLL C/                                                                                  Tax ID No.: _____________                           _
                             (Typed or Printed,~~ .                                       of Seller)
                                                                                           '
             368             ;T:.::it:.:.:le::;:'..:;::::::::f=,t::;;.~~::::;;;::;2;l:;.;;::±=:~::±~==::¢;::::::::::=:=;Telephone: _____________                                   _

             369



             370             _______________________                                                                           Tax ID No.: _____________                           _
                              (Typed or Printed Name of Seller)

             371              Title: _______                                              _____________                    _ Telephone: ___________                          __    _

             372              Seller's Address for purpose of notice: ___________________________                                                                                  _

             373              Facsimile: ____________________                                                                  Email: ________________                                 _


                             The Florida Association of REALTORS®makes no representationas to the legal validity or adequacy of any provision of this form In any specific
                             transaction.This standardized form should not be used in complextransactionsor with extensive riders or additions. This fonn is availablefor use by
                             the entire real estate industry and is not intended to identify the user as a REALTORll>
                                                                                                                   . REALTOR" Is a registered collective membershipmarkwhich
                             may be used only by real estate licensees who are members of the NATIONALASSOCIATIONOF REALTORS"'and who subscribe to its Codeof
                             Ethics. The copyright laws of the United States (17 U.S. Code) forbid the unauthorizedreproduction of this form by any means including facsimileor

                              Buyer             1)00and Seller~
                                            Jo,':";
                                             lli;SSPMEST
                                                        0
                                                                                                          acknowledgereceipt of a copy of this page, which is Page 8 of 8 Pages.
                                            0
                              CC-5 " 'R'.~';,'"9/17                                                                                                             ©2017 Florida Realtors®
                     Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 15 of 16 PageID 15


                                                                                                            Colliers
                                                                                                            I NTERNATIONA      L
Addendum to Contract


Addendum No.                 1    to the Contract with the Effective Date of   February 1, 2020     between

                                                        REW AVIATION LL C                                                       (Seller)

and ____________                                   A_1_P_a_lle_t.....;s'.....;L_L_C_/
                                                                    _H_E_N_LE_Y.....;'.....;
                                                                                 T_I_M
                                                                                    _O_T_
                                                                                       H_Y____________                          (Buyer)

concerning the property described as: 6077 North 54th Street, Tampa, FL 33610



(the "Contract") . Seller and Buyer make the following terms and conditions part of the Contract:


   Seller owns a silo that is located on the Property. Pursuant to Section 23 of the Contract, the silo is excluded from
   the purchase and sale transaction. It was Seller's intention to remove the silo prior to closing, but the COVID-19
   Events (as defined below) prevent the Seller from removing the silo prior to closing. Buyer and Seller agree that
   Seller will have until the date that is the later of (1) 90 days following the Closing Date or (2) 30 days following the
   cessation of the COVID-19 Events, to remove the silo. If Seller does not remove the silo by such date, then the silo
   will become Buyer's property and Buyer may take any action desired by Buyer with regard to the silo, including
   destructio n of the same.

   Buyer agrees that Seller will have the right to reasonable access to the Property for the purpose of removing the
   silo after the Closing Date, including but not limited to the right to have personnel and equipment access the
   Property.

   "COVlD-1 9 Events" are defined as circumstances relating to the coronavirus/COVID-19 pandemic, including but not
   limited to, local/state/national emergency orders including shelter in place orders, travel restrictions, lodging,
   restrictions, construction moratoriums, labor or material shortages or internal corporate policies relating to the
   foregoing. Other capitalized terms used herein and not defined will have the same meaning as used in the Contract.




                                                                                            Date: _ ___:0:::::4=/2=3=/2=02:::0===-----

Buyer: ______________________                                                   _           Date: ___________                        _

Seller: ______________________                                                  _           Date: ___________                         _

Seller: _____________________                                                   _           Date: ___________                         _

     ACSP-4       Rev6/17                                                                                         ©2017 Florida Realtors'"
Serial# : 080429-100158-7500718                                                                                          ~ Form
                                                                                                                         if:iSimplicity
                       Case 8:20-cv-02344 Document 1 Filed 10/05/20 Page 16 of 16 PageID 16
                                                                                                                                                                                      1!'11   I   11   '




                                                                                                                                                                                         €ollie::rs
                                                                                                                                                                                      ,:i"':
                                                                                                                                                                                       , lfn'lli!R,NAT:l(.INJI\L,
Addendum to Contract


Addendum No.                        1         to the Contract with the Effective Date of                                               February 1, 2020                          between

                                                                                          REW AVIATION LL C                                                                                                  (Seller)

and ___________                                                                 A_1_Pa_l_le_ts.:..,
                                                                                          L_L_C_/_H_E_N_LE_Y...;,_T_IM_O_T_H_Y
                                                                                                              ___________                                                                                    (Buyer)

concerning the property described as: 6077 North 54th Street, Tampa, FL 33610



(the "Contract"). Seller and Buyer make the following terms and conditions part of the Contract:


   Seller owns a silo that is located on the Property. Pursuant to Section 23 of the Contract, the silo is excluded from
   the purchase and sale transaction. It was Seller's intention to remove the silo prior to closing, but the COVID-19
   Events (as defined below) prevent the Seller from removing the silo prior to closing. Buyer and Seller agree that
   Seller will have until the date that is the later of (1) 90 days following the Closing Date or (2) 30 days following the
   cessation of the COVID-19 Events, to remove the silo. If Seller does not remove the silo by such date, then the silo
   will become Buyer's property and Buyer may take any action desired by Buyer with regard to the silo, including
   destruction of the same.

   Buyer agrees that Seller will have the right to reasonable access to the Property for the purpose of removing the
   silo after the Closing Date, including but not limited to the right to have personnel and equipment access the
   Property.

   "COVID-19 Events" are defined as circumstances relating to the coronavirus/COVID-19 pandemic, including but not
   limited to, local/state/national emergency orders including shelter in place orders, travel restrictions, lodging,
   restrictions, construction moratoriums, labor or material shortages or internal corporate policies relating to the
   foregoing. Other capitalized terms used herein and not defined will have the same meaning as used in the Contract.




Buyer:                                                                                                                                                             Date:

Buyer:                                                                                                                                                             Date:

Seller:                                       :Z'Z.-~                                                    fe-.-.._J                                                 Date:           'Y /,f-AO
Seller:                                                                                                                                                            Date:

     ACSP-4 Rev 6/17-· ·-·• ····-·•· ....·-··-· · ··· ····-··--·-·-·------•
                                                                         ····--···· ---·.............
                                                                                                   ............-----•--···-..······.............
                                                                                                                                              _ .. ····----- ._...............
Serial#:080429-100158-750D718
